Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed merely towards a software product which does not meet the requirements for one of the four statutory categories. Consider revising to recite a “non-transitory computer readable medium” in order to meet the statutory requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochitani (GB1254975 as cited by applicant).
Regarding claim 5, Tochitani teaches a method for monitoring AC signals (Fig 1 from E) comprising the following method steps:
a) detecting an AC signal (from E) to be monitored (detected by transformer T)

c) monitoring zero crossings of an AC reference signal (by ST2 shown triggering when output approaches zero) or a signal obtained therefrom and generating a second output signal as a function thereof (output of ST2 shown as c in fig 2)
d1) generating a first clock signal as a function of the second output signal (by MM1, see f in Fig 2)
d2)generating a second clock signal as a function of the second output signal (by MM2, see e in fig 2), the first clock signal differeing from the second clock signal at elast through a time of defined status change (Fig 2 showing MM1 and MM2 outputs are different.)
f) generating a first status signal (G) or a second status signal by evaluating the first output signal at a time of the status change of the first clock signal or at a time of a status change of the second clock signal (Page 2 lines 54-81 showing evaluation based on the status change of the clock signals).

Regarding claim 6, Tochitani teaches the method according to claim 5, wherein the first clock signal is generated by a first timing element (MM1) triggered by the second output signal (ST2 shown as input to MM1 in Fig 1), and wherein the second clock signal is generated by a second timing element (MM2) triggered by the first clock signal for generating the second clock (showed with shared input with MM1 in Fig 1).

Regarding claim 8, Tochitani teaches the method according to claim 5, wherein the time of the status change of the first clock signal correlates with a time of a peak of a first, defined AC signal (shown in Fig 2 where MM1 is centered on the peak of the detected signal) and a time of the status change of 

Regarding claim 9, Tochitani teaches the method according to claim 8, wherein the AC reference signal and the first, defined AC signal are at a same frequency and in phase (shown as output of MM1 in Fig 2) and the time of the status change of the first clock signal is one quarter of a period after a zero crossing of the reference signal (T2 centered on zero crossing shown in MM1 and Page 3 lines 12-18) and the time of the status change of the second change is one third of a period after the time of the status change of the time of the first clock signal (period T3 shown in output of MM2, Page 2 lines 58-65).

Regarding claim 10, Tochitani teaches the method according to claim 5, further comprising: generating a third clock signal (signal f in Fig 2) as a function of the second output signal (shown derived from ST2 in Fig 2) or as a function of the second clock signal,
the third clock signal differing from the first and from the second clock signal at least through the time of a defined status change (Fig 2 showing signal f being different from both d and e)
generating a third status change signal by evaluating the first output signal at the time of the status change of the third clock signal (where the output of FF is used for determination of G which is a determination of the source voltage, Page 2 lines 75-81)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tochitani in view of Ivan (2009/0184718).
Regarding claim 11, Tochitani teaches the method according to claim 5 but does not explicitly teach a software product configured to be executed with a microcontroller.
Ivan however teaches a similar AC detection method (see [0007-0008]) including a software product configured to be executed within a microcontroller and performing, upon execution thereof, the method (see [0020]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Tochitani to include the software execution of Ivan in order to reduce cost by performing the processing by a generic processor instead of custom fabricated circuitry. 

Allowable Subject Matter
Claims 1-4 are allowed.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of the claim:
a first edge-triggered flip-flip;
a second edge-triggered flip-flop;
wherein the output of the comparator or the outputs of the comparators are connected to a level-triggered input of the first flip-flop and the second flip-flop respectively, and
wherein an output of the first timing element is connected to an edge-triggered input of the first flip-flop and an output of the second timing element is connected to an edge-triggered input of the 
Claims 2-4 are also allowable for their dependence on claim 1.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
generating a first interrupt in the microcontroller by the second output signal;
starting a first timer of the microcontroller for realizing the first timing element upon occurrence of the first interrupt;
generating a second interrupt in the microcontroller upon expiration of the first timer;
starting the first timer or a second timer of the microcontroller to realize the second timing element upon occurrence of the second interrupt;
reading and storing as a first status signal the value of the first output signal present when the second interrupt occurs;
generating a third interrupt in the microcontroller upon expiration of the first or the second timer; and
reading and storing as a second status signal the value of the first output signal present with the third interrupt occurs.

Conclusion
The following relevant art was found based on the search:

Mackenzie (6,072,317) teaches the arc fault detector tester includes an impedance, a switch and means connecting the switch and impedance in series between the electrical conductors in the branch circuit at the receptacle. It further includes control means which turns the switch on at a selected number of electrical degrees in selected half cycles of the ac current to generate step changes in current in the branch circuit sufficient to actuate the arc fault detector. The control means comprises a zero crossing detector and a delay means which delays the turning on of the switch, and therefore the generation of the step change in current, for the selected number of electrical degrees after the zero crossings. While these step changes in current can be generated on each half cycle of the ac and the number of step changes required for a trip can be recorded by a counter, it is preferred that step changes be generated on selected half cycles which are at least 60 ms apart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                                                                                                                                                                                         
/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867